DETAILED ACTION

Currently pending claims are 1 – 21.

Claim Objection
Claim 8 is objected to because of the following informalities (and Examiner respectfully request to correct as follows): “a processor” should be replaced with “a hardware processor (or a processor device)” – Examiner notes this is because a computer processor could be a software processor (e.g. a Microsoft WORD processor).  Appropriate correction(s) is (are) required.  // “A computer processor” may include the “software processor” (e.g. a word processor) //
Double Patenting 
The provisional double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1 – 21 are rejected under the judicially created doctrine of provisional obviousness-type double patenting as being unpatentable over claim 1 – 21 of U.S. co-pending Application 16/684,248. Although the conflicting claims are not identical, they are not patentably distinct from each other such as the reciting of embedding the watermark onto the Al model, signing the Al model having the embedded watermark to generate a signature  and etc. – accordingly, because the listed claims of U.S. co-pending application virtually contain(s) every element of the listed claims of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 21 are rejected under 35 U.S.C.103 as being unpatentable over Rouhani-605 et al. (U.S. Patent 2021/0019605), in view of Rouhani-274 et al. (U.S. Patent 2020/0193274).  

As per claim 1, 8 & 15, Rouhani-605 teaches a computer-implemented method for processing data by a data processing (DP) accelerator, the method comprising: 
receiving an inference request from an application executed by a host (Rouhani-605: Para [0052]: Last sentence); 
extracting a watermark from an artificial intelligence (AI) model having the watermark by a data processing (DP) accelerator (Rouhani-605: Para [0052], Para [0038] / [0042] and Para [0041] Line 1 – 9: extracting a watermark from a machine learning model to identify a misused malicious 3rd-party learning model).
However, Rouhani-605 does not disclose expressly using a data processing (DP) accelerator for a artificial intelligence (AI) model.
Rouhani-274 teaches using a data processing (DP) accelerator for a artificial intelligence (AI) model (Rouhani-274: Figure 1 / E-180 & Para [0001] – [0002]: providing a data processing (DP) accelerator for a artificial intelligence (AI) model to effectively perform fearture extraction in real-time and reducing the computation complexity when applying / executing a machine learning model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of using a data processing (DP) accelerator for a artificial intelligence (AI) model because Rouhani-274 teaches to alternatively, securely and effectively provide a data processing (DP) accelerator for a artificial intelligence (AI) model to effectively perform fearture extraction in real-time and reducing the computation complexity when applying / executing a machine learning model (see above) within the Rouhani-605’s system of extracting a watermark from a machine learning model to identify a misused malicious 3rd-party learning model (see above). 
verifying the extracted watermark based on a policy (Rouhani-605: see above and Para [0081] and Para [0041] Line 1 – 9: based on a plurality of requirements of security policies to avoid being misused by a malicious 3rd-party learning model to satisfy that the extracted watermark is reliable (Para [0081])); 
applying the Al model having the watermark to a set of inference inputs to generate inference results (Rouhani-605: see above & Para [0041] – [0042] and Para [0044]: using a set of inference inputs as the training data to generate the corresponding output results associated with a plurality layers (one or more layers) of the machine learning model for, at least, verification purpose so as to generate an inference result associated with (e.g.) a classification task (Para [0044])); and 
sending a verification proof and the inference results to the application (see above).  

As per claim 2, 9 and 16, Rouhani-605 teaches wherein the inference results are generated after the extracted watermark is verified successfully based on the policy (Rouhani-605: see above & Para [0041] – [0042], Para [0044] and Para [0081]: the inference results are generated as a trusted (or validated) report upon a successful proof of the source of the learning model is not from a malicious 3rd-party based on the security requirement (policy) to satisfy that the extracted watermark is truely reliable (Para [0081])). 

As per claim(s) 3, 10 and 17, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 4, 7, 11, 14, 18 and 21, Rouhani-605 teaches wherein the policy includes a criterion that a signature for the Al model having the watermark is successfully verified (Rouhani-605: see above & Para [0041] Line 1 – 9: (e.g.) a signature).

As per claim 5 – 6, 12 – 13 and 19 – 20, Rouhani-605 teaches wherein a different policy is applied to a different type of watermark algorithm (Rouhani-605: see above & Para [0081]: applying different types of requirements for satisfying different accuracy (e.g. minimum false alarm) and resolutions that also constitutes different versions of watermark algorithms).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2324 – 2022
---------------------------------------------------